Citation Nr: 0015661	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  99-01 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a respiratory 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an eye condition.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1973 until 
August 1975.  His claims come before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions rendered in 
April 1997 and November 1998 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky, 
which denied the benefits sought on appeal. 


FINDINGS OF FACT

1.  A July 1992 Board decision denied service connection a 
lung disorder; an eye disorder; and a psychiatric disorder, 
to include PTSD.  

2.  The evidence associated with the claims file subsequent 
to the July 1992 Board decision does not tend to establish 
that the veteran's respiratory disorder is related to his 
period of active duty service, nor does it show that his 
preexisting eye condition was aggravated in service or 
resulted in a superimposed disorder.

3.  The evidence associated with the claims file subsequent 
to the July 1992 Board decision shows that the veteran has 
been diagnosed with PTSD on several occasions based on his 
account of stressors he experienced in service.



CONCLUSIONS OF LAW

1.  A July 1992 Board decision which declined to reopen 
claims for service connection for a lung disorder, an eye 
disorder, and a psychiatric disorder, to include PTSD, on the 
basis of new and material evidence is final.  38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 20.1100 (1999).

2.  The evidence received since the July 1992 Board decision 
with respect to the veteran's claim for service connection 
for a respiratory disorder is not new and material, and the 
veteran's claim for that benefit is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 20.1105, 3.156 
(1999).

3.  The evidence received since the July 1992 Board decision 
with respect to the veteran's claim for service connection 
for an eye condition is not new and material, and the 
veteran's claim for that benefit is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 20.1105, 3.156 
(1999).

4.  The evidence received since the July 1992 Board decision 
regarding the veteran's claim for service connection for a 
psychiatric disorder, to include PTSD, is new and material; 
thus, the claim for that benefit is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. §§ 20.1105, 3.156 (a) (1999).

5.  The veteran's claim of entitlement to service connection 
for a psychiatric disorder, to include PTSD, is well 
grounded.  38 U.S.C.A. § 5107(a).









REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  Service connection for PTSD 
requires the following three elements: [1] medical evidence 
establishing a diagnosis of the disorder; [2] credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and [3] a link, established by the medical 
evidence, between current symptomatology and the claimed in-
service stressor.  See 38 C.F.R. § 3.304(f) (1999); Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997). 

Regulations provide that a preexisting injury or disease will 
be considered to have been aggravated by active duty service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1999).  
Congenital or developmental defects are not diseases or 
injuries within the meaning of the law for the purposes of 
establishing service connection.  38 C.F.R. § 3.303(c) 
(1999).  Service connection may not be granted for a defect, 
although service connection may be granted for a disability, 
which is shown by the evidence to have resulted from a 
defect, which was subject to a superimposed disease or injury 
during service.  VAOPGCPREC 82-90 (July 18, 1990).

In this case, a Board decision rendered in July 1992 denied 
the veteran's claims for service connection for a lung 
disorder, an eye disorder, and a psychiatric disorder, to 
include PTSD.  That decision is final and is not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100 (all Board decisions are final on 
the date stamped on the face of the decision, unless the 
Chairman orders reconsideration, or one of the other 
exceptions to finality apply.)  However, if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  See 38 
U.S.C.A. § 5108. 

In order to reopen a previously denied claim, the veteran 
must present new and material evidence.  38 U.S.C.A. § 5108 
(West 1991).  In considering whether a claim may be reopened, 
a two-step analysis must be performed.  First, the Board must 
determine whether the evidence is new and material.  If, and 
only if, the Board determines that the claimant has produced 
new and material evidence is the claim deemed to have been 
reopened and the case must then be evaluated on the basis of 
all the evidence, both new and old.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  New and material evidence is 
defined by 38 C.F.R. § 3.156.

New and material evidence means evidence not 
previously submitted to agency decisionmakers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant that it 
must be considered in order to fairly decide 
the merits of the claim.

The first step in the two-step analysis involves two 
questions:  (1) is the newly presented evidence "new," that 
is, not previously submitted to agency decisionmakers, and 
not cumulative or redundant; and (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration, 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim?

In Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc), 
and Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc), 
the Court stated that there is now a three step test to apply 
when a veteran seeks to reopen a final decision based on new 
and material evidence.  Under Elkins, VA must first determine 
whether the veteran has presented new and material evidence 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, VA must determine whether, based upon 
all the evidence of record in support of the claim, presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a).  Third, if the claim is well 
grounded, the decisionmakers may then proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled.  

I.  Respiratory Disorder

The July 1992 Board decision which denied service connection 
for a respiratory disorder is final, as it was the last 
disposition in which the claim was finally disallowed on any 
basis.  The relevant evidence at that time consisted of 
service medical records, VA outpatient treatment and 
hospitalization reports, VA examination reports, an admission 
report from Manchester Memorial Hospital, and the veteran's 
own statements in support of his claim.  These records 
essentially show that no respiratory disorder was present in 
service or for many years after service.  The Board thus 
determined that the preponderance of the evidence was against 
a finding that the veteran's current respiratory disorder was 
related to service.  Consequently, the evidence that must be 
considered in determining whether the claim may be reopened 
based on new and material evidence is that added to the 
record since the July 1992 Board decision.

Since that decision, the veteran submitted VA outpatient 
treatment and examination reports dated from 1995 to 1999.  
These reports reflect that the veteran was diagnosed with 
various respiratory disorders, including status post right 
thoracotomy, chronic obstructive pulmonary disease, upper 
respiratory infection, tobacco abuse, chronic bronchitis, and 
emphysema.  These reports also disclose that the veteran was 
advised to stop smoking cigarettes.  The Board finds these 
reports to be new, as they were not associated with the 
claims file at the time of the July 1992 Board decision.  
However, none of these reports includes medical data or a 
medical opinion indicating that the veteran's respiratory 
problems began in service.  Therefore, none of these reports 
are probative of the central issue of whether a current 
respiratory disorder is related to service, which was the 
basis for the Board's denial in July 1992.  See 38 C.F.R. 
§ 3.156.

The veteran also submitted additional medical records from 
the Manchester Memorial Hospital.  Of particular relevance, 
these records include an August 1996 radiograph report of the 
veteran's chest, showing previous surgery on the right upper 
lobe of the lung without evidence of acute cardiopulmonary 
disease.  Again, however, these reports make no reference as 
to the etiology or date of onset of the veteran's respiratory 
problems.  Accordingly, they are not probative to the central 
issue in this case of whether any of the veteran's 
respiratory problems are related to his period of service, 
and cannot be deemed material as defined under 38 C.F.R. 
§ 3.156.  

The Board has also considered the veteran's own lay 
statements in support of his claim, including testimony 
presented at a hearing held in March 1999.  The Board finds, 
however, that these statements cannot be deemed material as 
defined under 38 C.F.R. § 3.156.  As discussed above, 
evidence is probative when it tends to prove, or actually 
proves, an issue.  See Routen, 10 Vet. App. at 186, citing 
Black's Law Dictionary 1203 (6th ed. 1990).  To be material, 
the evidence also should be so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a).  These lay statements fail to meet 
both of these tests.  The Court has held that where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991).  Here, 
the record does not reflect that the veteran possesses the 
medical training and expertise necessary to render an opinion 
as to either the cause or presence of a respiratory disorder.  
Hence, these statements, unsupported by medical evidence, are 
neither probative to the central issue in this case nor so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  

As a whole, the evidence received since the Board's July 1992 
decision, when viewed either alone or in light of all of the 
evidence of record, does not tend to show that the veteran's 
current respiratory disorder is related to his period of 
active military service.  Therefore, it follows that new and 
material evidence has not been submitted subsequent to the 
July 1992 Board decision to reopen the claim of entitlement 
to service connection for a respiratory disorder.  Because 
the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine may not 
be applied in this case.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).

As the foregoing explains the need for competent evidence 
demonstrating that the veteran's current respiratory disorder 
is related to service, the Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
reopen his claim for service connection for this disability.  
See Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

II.  Eye Condition

The July 1992 Board decision was the last disposition in 
which the claim for service connection for an eye condition 
was finally disallowed in any basis.  At that time, the 
veteran alleged that he was treated for chemical burns of the 
eyes in service.  The Board pointed out that the veteran's 
August 1973 enlistment examination report listed strabismus 
and defective visual acuity of 20/40 for the right eye and 
20/70 for the left eye.  When examined for separation 
purposes, visual acuity was reported as 20/30 in each eye, 
and the diagnosis was esophoria.  For illustrative and 
clarifying purposes only, it is noted that esotropia is 
defined as strabismus in which there exists a deviation of 
the visual axis of an eye toward that of the other eye, 
resulting in diplopia.  See DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 581 (28th ed. 1994).  Diplopia, in turn, means 
double vision.  See Dean v. Brown, 8 Vet. App. 449, 451 
(1995).  In addition, the July 1992 Board decision was also 
based on post-service medical evidence, including VA 
outpatient treatment reports, VA examination reports, and VA 
hospitalization reports, none of which showed that the 
veteran's preexisting eye condition worsened in service.  

Since the July 1992 Board decision, additional medical 
records were submitted and associated with the veteran's 
claims file.  VA outpatient treatment reports include a July 
1995 entry which noted that the veteran was hit in the eye by 
a piece of metal while mowing his lawn.  The impression was 
"external trauma, abrasion to cornea."  This post-service 
injury was also noted in a hospitalization report from 
Manchester Memorial Hospital.  A November 1995 VA examination 
report also included diagnoses of presumed ocular 
histoplasmosis syndrome of both eyes, and 25 diopter 
exotropia.  

The Board finds these reports to be new, as they were not 
associated with the claims file at the time of the July 1992 
Board decision.  Nevertheless, none of these reports show 
that the veteran's preexisting eye condition worsened during 
service or that the veteran developed a superimposed 
disability that could be linked to his preexisting eye 
condition.  Therefore, none of the medical records submitted 
since the July 1992 Board decision are probative of the 
central issue of whether this condition worsened as a result 
of service.  See 38 C.F.R. § 3.156.

The Board also finds that the veteran's written statements 
and hearing testimony concerning the aggravation of his 
preexisting eye condition cannot be deemed material as 
defined under 38 C.F.R. § 3.156.  The record does not show 
that the veteran is competent to offer an opinion as to the 
aggravation of his preexisting eye condition as a result of 
service.  See Jones, 7 Vet. App. at 137; Espiritu, 2 Vet. 
App. at 494-95.  Therefore, his statements do not tend to 
prove, or actually prove, the issue of aggravation, see 
Routen, 10 Vet. App. at 186, nor are they so significant that 
they must be considered in order to fairly decide the merits 
of his claim.  See 38 C.F.R. § 3.156(a).  

The Board therefore finds that the evidence received since 
the Board's July 1992 decision, when viewed either alone or 
in light of all of the evidence of record, does not tend to 
show that the veteran's preexisting eye condition was 
aggravated in service or resulted in a superimposed 
disability.  The Board thus finds that new and material 
evidence has not been submitted since its July 1992 decision.  
Under these circumstances, the benefit-of-the-doubt doctrine 
need not be considered.  See Annoni v, 5 Vet. App. at 467.  
The Board also views its discussion as sufficient to inform 
the veteran of the elements necessary to reopen his claim for 
service connection for an eye condition.  See Graves, 8 Vet. 
App. at 524. 







III.  Psychiatric Disorder, to Include PTSD

A.  New and material evidence 

The July 1992 Board decision concluded that the preponderance 
of the evidence was against the veteran's claim for service 
connection for a psychiatric disorder, to include PTSD.  
Although the Board pointed out that a VA psychologist 
indicated that the veteran had features of PTSD, other mental 
health care professionals determined that the veteran's 
psychiatric problems were attributed to other diagnoses which 
could not be attributed to service. 

Since the Board's final decision, the veteran has submitted 
VA outpatient treatment reports which contain diagnoses of 
PTSD based on the veteran's stressor of having witnessed a 
tank blow up after being hit by its own missile.  In 
particular, an October 1997 entry includes a clinician's 
opinion that the veteran may have PTSD.  Likewise, a November 
1997 entry lists the diagnosis as probable PTSD.  When seen 
in December 1997, the diagnosis was rule out PTSD. 

The Board finds these reports to be new, as they were not of 
record at the time of the Board's July 1992 decision and not 
cumulative of any other evidence at that time.  In addition, 
as these reports reflect that the veteran may have PTSD, they 
are clearly probative of the crucial issue of whether the 
veteran suffers from PTSD which is related to service.  
Accordingly, the Board finds that new and material evidence 
has been submitted since the Board's final decision of July 
1992; thus, the claim for that benefit must be reopened. 

B.  Well-grounded analysis

Turning to the second step of the Winters analysis, the Board 
must determine whether the veteran's claim for service 
connection for a psychiatric disorder, to include PTSD, is 
well grounded.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  A well-grounded claim is defined as a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  Section 5107 provides that the claimant's 
submission of a well-grounded claim gives rise to VA's duty 
to assist and to adjudicate the claim.  

To establish that a claim for service connection for PTSD is 
well grounded, a veteran must present medical evidence 
establishing a diagnosis of PTSD; credible, supporting 
evidence that a claimed in-service stressor actually 
occurred; and a link, established by medical evidence, 
between the veteran's current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f); Cohen, supra.  
A claim for PTSD requires essentially the same elements as 
any other claim, except that the in-service injury or disease 
is satisfied by lay evidence of an in-service stressor, 
presumed credible for purposes of the well-grounded claim 
analysis.  See Patton v. West, 12 Vet. App. 272, 276 (1999).

In this case, the same evidence which served to reopen the 
veteran's claim for service connection for a psychiatric 
disorder, to include PTSD, also serves to well ground the 
claim.  In this respect, the record shows that the veteran 
has been diagnosed with PTSD based on his own account of 
stressors which occurred in service.  This evidence is 
sufficient to render the claim plausible and capable of 
substantiation, i.e., well grounded.  See 38 U.S.C.A. 
§ 5107(a); Caluza v. Brown, 7 Vet. App. 498, 505-06 (1995), 
aff'd, 78 F.3d 604 (Fed Cir. 1996) (per curiam).  Under these 
circumstances, the VA has a duty to assist under 38 U.S.C.A. 
§ 5107(a) before evaluating the merits of the claim.  For the 
reasons set forth in the Remand section following the Order, 
the Board finds that further development must be accomplished 
by the RO before the Board may consider the merits of the 
veteran's claim for service connection for a psychiatric 
disorder, to include PTSD.


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for a respiratory disorder, 
the appeal is denied.

New and material evidence not having been submitted to reopen 
a claim for service connection for an eye condition, the 
appeal is denied.

The veteran's claim of entitlement to service connection for 
a psychiatric disability, to include PTSD, is reopened.


REMAND

As noted above, the record shows that the veteran has 
submitted a well-grounded claim for service connection for a 
psychiatric disorder, to include PTSD.  Specifically, the 
record shows that the veteran has received a diagnosis of 
PTSD, has presented lay evidence (presumed to be credible for 
these purposes) of an in-service stressor, and has submitted 
medical evidence of a nexus between service and his diagnoses 
of PTSD.  See Cohen, 10 Vet. App. at 137.  As a result, the 
VA has a duty to assist the veteran in the development of his 
claim.

While the veteran has been diagnosed with PTSD, there does 
not appear to be evidence of a verified stressor underlying 
the diagnosis.  As such, further development is necessary.  
The Board points out that the diagnoses of PTSD contained in 
the record were based on a history of service provided by the 
veteran to health care professionals.   The Board notes that 
the listing of decorations and awards on the veteran's DD 
Form 214 does not include the Purple Heart, the "V" Device, 
or any other award indicating that the veteran had engaged in 
combat.  Under these circumstances, the Board notes that the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressors.  In this 
respect, nothing in Cohen negates the need for a noncombat 
veteran to produce credible corroborating and supporting 
evidence of any claimed stressor used in supporting a 
diagnosis of PTSD.  Moreau v. Brown, 9 Vet. App. 389, 395 
(1996); see also, 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(f).

The Board notes that where records available to the rating 
board do not provide objective or supportive evidence of the 
alleged in-service traumatic stressor, it is necessary to 
develop this evidence.  Such development includes providing 
the stressor information to the United States Armed Services 
Center for Research of Unit Records (USASCRUR), formerly 
known as the U.S. Army & Joint Services Environmental Support 
Group, in an attempt to verify the claimed stressors.  
Therefore, the veteran should be requested to provide a 
comprehensive statement containing as much detail as possible 
regarding the alleged in-service stressors, which should then 
be sent to the USASCRUR for verification.  

Accordingly, this case is REMANDED for the following action:

1.  The RO should request from the 
veteran, through his representative, a 
comprehensive statement containing as 
much detail as possible regarding the 
alleged in-service stressors.  The 
veteran should be asked to provide 
specific details of the claimed 
stressful events during service, such 
as the dates, locations, detailed 
descriptions of events, units involved, 
names of casualties, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignments, or any other identifying 
details.  The veteran is advised that 
this information is vitally necessary 
to obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible.

2.  Thereafter, the RO should review 
the file and prepare a summary of all 
the claimed stressors.  This summary 
and a copy of the veteran's DD Form 214 
and all associated service documents 
should be sent to the United States 
Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, Virginia  
22150-3197.  The USASCRUR should be 
provided with a copy of any information 
obtained above, and should be requested 
to provide any additional information 
that might corroborate the veteran's 
alleged stressors.  The USASCRUR should 
also be requested to furnish the unit 
history for the unit the veteran was 
assigned to while stationed in Germany.

3.  Following the receipt of a response 
from the USASCRUR, the RO must prepare 
a report detailing the nature of any 
valid stressor which it has determined 
is established by the record.  If no 
stressor has been verified, the RO 
should so state in its report.  This 
report is then to be added to the 
claims folder.

4.  If any of the claimed stressors is 
verified, the RO should schedule the 
veteran for a VA psychiatric 
examination to determine the diagnosis 
of any and all present psychiatric 
disorders in accordance with DSM-IV.  
All indicated studies, including PTSD 
sub-scales, are to be performed.  The 
RO must provide the examiner the 
summary of any stressors described 
above, and the examiner must be 
instructed that only these events may 
be considered for the purpose of 
determining whether exposure to an in-
service stressor has resulted in the 
current psychiatric symptoms.  The 
examiner must also determine whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
If the PTSD diagnosis is deemed 
appropriate, the examiner should 
comment upon the link between the 
current symptomatology and one or more 
of the in-service stressors found to be 
established by the RO.  The examiner 
should also comment upon the link 
between any other psychiatric disorder 
identified, if any, and the veteran's 
period of active military service.  The 
report of examination should include 
the complete rationale for all opinions 
expressed.  Copies of all pertinent 
records in the veteran's claims file 
or, in the alternative, the claims 
file, should be made available to the 
examiner for review.

5.  Thereafter, the RO must review the 
examination report to ensure that it is  
in complete compliance with the 
directives of this REMAND, and, if not, 
the RO should implement corrective 
procedures.

6.  When the development requested has 
been completed, the RO should 
readjudicate the claim of entitlement 
to service connection for a psychiatric 
disorder, to include PTSD.  If the 
benefit sought is not granted, the 
veteran and his representative should 
be furnished a supplemental statement 
of the case, and be afforded the 
applicable opportunity to respond 
before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  No action is required of the veteran until he 
is notified.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 



